The parties are husband and wife. They have no children except a girl three years old whom they adopted.
The plaintiff's bill for divorce charges cruelty, chiefly that defendant consorted with other men. Defendant filed answer and cross-bill charging nonsupport.
Defendant had decree awarding her divorce, custody of the child, and a small periodical allowance, four dollars a week, toward support of herself and child. Plaintiff has appealed.
Plaintiff alone made case for divorce. The record is persuasive that defendant, in attending dances with other men, in riding with and consorting with them, has been guilty of extreme and repeated cruelty toward plaintiff. SeeBearinger v. Bearinger, 170 Mich. 661; Eistedt v. Eistedt,187 Mich. 371. *Page 329 
The decree will be modified to award divorce to plaintiff. The child has a good home with defendant's parents. It was proper to decree support for a legally adopted child.Burk v. Burk, 222 Mich. 149. And the adoptive mother is preferred respecting this child of tender years. Carlson v.Carlson, 237 Mich. 105. Of course, the decree in this regard may be modified later as occasion may require.
The decree, so modified, is affirmed, without costs.
NORTH, C.J., and FEAD, FELLOWS, WIEST, McDONALD, POTTER, and SHARPE, JJ., concurred.